DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 7/31/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
[0029], lines 7-8, “Indentation(s) 21 assists in helping seed 20 lower its relative velocity with seed disk assembly 8 during seed pickup. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 8-9, 12, 17, 21-22, and 24-26 are objected to because of the following informalities:
Claim 8, line 5, “orientation sensor inspection” should be --detection by the sensor--, for the sake of greater consistency with the language of claim 23.
Claim 9, line 5, “orientation” should be --orienting--, to differentiate the property of the seed from the action performed on the seed.
Claim 12, line 3, “at least one of its axis” should be --at least one axis of the singulation device-- for greater clarity.
Claim 17, line 3, a comma should be added after “mechanism” for greater clarity.
Claims 21 and 24-26, line 3, --a-- should be added before “controlled motion actuator”.
Claim 22, line 3, “rotating the seeds orientation” should be --orienting the seed by the at least one rotatable seed holding interface--, for the sake of greater consistency with the language of claim 1.
Claim 22, line 3, “; and” should be removed and the sentence ended.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 12 recites in lines 3-4 that the positional encoder feedback device is “for addressing the seed orientation with a specific seed nest location of a corresponding seed.”  However, this teaching does not appear in the disclosure as filed and therefore constitutes new matter.  Functions of the encoder are described in [0020] of the description: “Sensor 7 inspection may be triggered by using feedback from encoder 10 or similar position detecting device.  The seed’s corresponding unique address on seed disk assembly 11 is also tracked by feedback from encoder 10.”  The encoder is thus taught to associate any given seed or seed nest with its position on the singulation device, but not with any other properties such as orientation, nor is this teaching implicit.

Allowable Subject Matter
Claims 1, 7-9, 17, and 21-26 are allowed.
It is noted that claims 2 and 12 stand withdrawn by Applicant in the latest amendment.  However, the withdrawal of these claims was not in response to a requirement for election, and no discussion as to why these claims were withdrawn has been provided.  Despite their withdrawal, claims 2 and 12 have been fully examined for patentability, but are not currently rejoined.  It is submitted that claim 2 would be allowable if rejoined, and claim 12 would be allowable if rejoined and rewritten to overcome the rejection under 35 U.S.C. 112(a) set forth in this Office action.
As the intent of withdrawing claims 2 and 12 is unclear, the Office requests Applicant to either cancel the withdrawn claims or indicate intent to rejoin the claims before allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527. The examiner can normally be reached 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        



/I.A.N./Examiner, Art Unit 3671